Citation Nr: 1629668	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-22 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a left eye corneal injury with corrective surgery.  

2. Entitlement to service connection for diabetes mellitus with bone infection of the right lower extremity, to include as due to exposure to chemicals, herbicides and radiation.

3. Entitlement to service connection for nerve damage to the feet and legs, to include as due to exposure to chemicals, herbicides and radiation. 

4. Entitlement to service connection for a right eye condition, to include as due to exposure to chemicals, herbicides and radiation. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran indicated that he wanted a hearing at a local VA office.  However, his hearing request was withdrawn in February 2015.  38 C.F.R. § 20.704 (2015).

The claim of service connection for diabetes mellitus was initially characterized as a claim to reopen.  The Veteran claimed that his diabetes was due to exposure to chemicals, herbicides and radiation.  In a February 2003 rating decision, service connection was denied on the basis that there was no evidence of service in Vietnam or exposure to herbicides.  However, in March 2008, service personnel records were received that existed, but were not previously associated with the claims file.  The personnel records show service in Thailand and describe the Veteran's job duties, which are relevant to his contentions regarding chemical and radiation exposure.  Therefore, rather than determining whether new and material evidence has been submitted, the claim for service connection for diabetes will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (2015).  The issue has been modified accordingly, as reflected on the cover page.

The issues of entitlement to service connection for diabetes mellitus, a right eye condition, nerve damage of the legs and feet, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a February 2003 rating decision, the RO declined to reopen a claim for service connection for residuals of a left eye corneal injury with corrective surgery.  The Veteran did not perfect an appeal or submit additional evidence within one year of that decision and the decision became final.

2. The evidence added to the record since the February 2003 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a left eye corneal injury with corrective surgery.


CONCLUSIONS OF LAW

1. The February 2003 rating decision, which declined to reopen a claim of service connection for residuals of a left eye corneal injury with corrective surgery, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2.  Evidence received since the February 2003 rating is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's personnel records and post-service treatment records.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran's complete service treatment records are unavailable.  The Veteran was notified in February 2009 that complete service treatment records were unavailable and he was asked to submit any service treatment records in his possession.  In June 2009, VA made a formal finding of unavailability of service treatment records including a finding that additional attempts to obtain such records would be futile.  In April 2009, the Veteran contacted VA and indicated that he submitted all evidence he had in his possession. 

The Veteran, nor his representative, has identified any additional evidence not already of record for which VA has a duty to attempt to obtain.  

The Board notes that the Veteran has not been afforded a VA examination.  However, VA is not required to obtain a medical opinion for a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

II.  Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 1985 rating decision, service connection was denied for residuals of a left eye corneal injury with corrective surgery on the basis that there was no evidence establishing that the Veteran's pre-existing eye condition was aggravated by service.  The Veteran did not appeal the February 1985 decision, and it became final.  

Evidence considered at that time included inservice hospitalization records detailing January 1980 surgery (penetrating keratoplasty) for a corneal scar on the left eye.  The records detail that, at approximately age 16, the Veteran had been told he had an ulcer in his left eye; he had decreased vision since that time and was unable to tolerate contact lenses.  His past medical history was considered noncontributory.  In June 1980, the Veteran was noted to have a "large amount of astigmatism" following the January 1980 surgery and he underwent a wedge resection of the left cornea.  Following the surgery, it was anticipated that over the course of the next several months, the Veteran's visions should gradually improve and he should be able to see fairly well win the left eye with spectacle correction only.  

In January 2003, the Veteran submitted a claim to reopen.  In a February 2003 rating decision, the RO declined to reopen the Veteran's service connection claim for residuals of a left eye injury, on the basis that there was no new and material evidence showing that the Veteran's eye condition was incurred in or caused by service.  Evidence considered at the time consisted of available service treatment records and VA treatment records.  

Since the February 2003 rating decision, the Veteran has submitted additional lay statements attributing his condition to herbicide exposure.  In his June 2010 substantive appeal, the Veteran claimed that he was exposed to herbicides while inspecting cargo in Thailand.  Additional treatment records from VA and the Social Security Administration (SSA) have also been added to the record.  

However, the Board finds that this evidence is not sufficient to reopen the Veteran's claim for service connection.  Although this evidence is "new" in that it had not been previously submitted, it is not "material" as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The VA and SSA treatment records do not show that the Veteran's pre-existing condition was aggravated by service.  Furthermore, the Veteran's lay statements regarding herbicide exposure in Thailand are not material as to whether the Veteran's pre-existing eye condition was aggravated by service.  Therefore, the Veteran's claim will not be reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left eye corneal injury with corrective surgery, the appeal is denied.   


REMAND

The Veteran contends that his diabetes, nerve damage, and right eye condition are due to exposure to chemicals, herbicides, and radiation.  In a February 2003 statement, the Veteran claimed he was exposed to chemicals, such as chlorine, toluene, benzene, trichloroethylene, while serving as a health inspector and environmental health technician.  The Veteran's personnel records show service as a preventive medicine technician and a public health specialist.  His job duties included, but were not limited to, conducting occupational health surveys of toxic chemical usage and managing military health programs such as water, ice and stream sampling, sanitation of public facilities, TB management, venereal disease control, and communicable disease epidemiology and entomology.  Based on the Veteran's lay statements and his job duties, the Board finds that an attempt should be made to verify the Veteran's claimed chemical exposure. 

With regard to herbicide exposure, the Veteran contends that he was exposed to herbicides while inspecting cargo at Korat Thai Air Force Base.  His service personnel records confirm service in Thailand from May 1974 to May 1975.  VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual. 

When a Veteran served in Thailand during the Vietnam Era at one of the enumerated bases including Korat, but was not a security policeman, security patrol dog handler, or member of the security police squadron, VA protocols require specific procedures to determine if herbicide exposure could be acknowledged on a direct or facts-found basis as a result of a review of the information obtained. 

This development has not been completed.  Given the Veteran's statement regarding exposure at Korat Thai Air Force Base, the Board finds that a remand is necessary to take all appropriate action to independently verify the Veteran's exposure to herbicides in Thailand.

In a February 2003 statement, the Veteran also claimed that he was exposed to x-ray radiation during surveys, specifically while "checking leaks to include microwave ovens."  The Veteran's personnel records show that his job duties included conducting occupational health surveys on radiation and monitoring and performing programs for radiation protection.  To date, there has been no development on whether the Veteran was exposed to ionizing radiation in service.  Therefore, on remand, steps should then be taken to verify the Veteran's exposure to radiation, to include complying with the appropriate procedures. 

In addition, the record does not contain any medical opinions addressing whether the Veteran's diabetes, nerve damage, and right eye condition are related to service, including exposure to chemicals, herbicides or radiation.  Therefore, on remand, VA examinations and medical opinions addressing the etiology of the Veteran's conditions should be obtained.  

The claim for TDIU is intertwined with the service connection claims.  Thus, a decision on the Veteran's TDIU claim will be deferred pending adjudication and development of the service connection claims.  

Since the claims file is being returned it should be updated to include any outstanding treatment records, including any records after July 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his conditions since July 2015.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After records and/or responses received have been associated with the record, take appropriate action to verify the Veteran's claimed exposure to chemicals, herbicides, and radiation.  All necessary documentation, including any relevant service records, or lay statements submitted by the Veteran should be considered.  Responses should be documented in the record.  If the Veteran was exposed to radiation, action should be taken to comply with the appropriate procedures. 

3. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of his diabetes, nerve damage, and right eye condition.  The examiner should carefully review the claims folder.  

Prior to the examination, the AMC/RO must inform the examiner of whether the Veteran has been exposed to chemicals, herbicides and radiation.  

After review of the record and conducting the appropriate examinations, the examiner should do the following:

(a) Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes is related to his service, including any confirmed exposure to chemicals and radiation. 

(b) Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nerve damage is related to his service, including any confirmed exposure to chemicals, herbicides and radiation.

If the answer to (b) is no, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nerve damage in his feet and legs is related to his diabetes. 

(c) Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye condition is related to his service, including any confirmed exposure to chemicals, herbicides and radiation.

If the answer to (c) is no, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye condition is related to his diabetes. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the Veteran's claims, including his claim for TDIU.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


